DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and all dependent claims 2-10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “photo resist” is indefinite because it is not clear if it designates “photoresist”, often, also called “resist” which is a photo-sensitive etch resistant material, or if it designates a different undefined material. For the purpose of the instant office action the term “photo resist” is interpreted as “photoresist”, often, also called “resist”.
Claims 11, 16 and all dependent claims 12-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 11 requires “removing entireties of the first photo resist and the first middle layer” without patterning the first middle layer, as a result the claim is indefinite because it is not clear why one has to go through the trouble of forming a first middle layer over a bottom layer, forming a first photo resist over the first middle layer patterning the first photo resist using a first photo lithography mask and then removing both layers without etching the underlying target layer or without transferring patterns in the first top layer into the first middle layer.  The above steps appear to be either an exercise of futility or something justifying the removing of the layers after forming them is missing in the claims. 
It is not clear if the step of “removing entireties of the first photo resist and the first middle layer” without patterning the first middle layer is required in a specific location on the substrate, or if the step of “removing entireties of the first photo resist and the first middle layer” without patterning the first middle layer is required throughout the entire surface of the substrate, the distinction is key to performing a proper search and is key to determining patentability. 
The same type of analysis applies to claim 16.
The examiner strongly suggests claiming “A method of substrate rework” which would remove the indefiniteness and particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Rework (or re-work) is the term for the refinishing operation or repair of an electronics substrate wafer. The step of “removing entireties of the first photo resist and the first middle layer” without patterning the first middle layer would become clear in the event of a rework because the layers have been determined to be defective.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. (US 2018/0174894 A1) in view of Huo et al. (US 2017/0236836 A1)
Bouche discloses a semiconductor cell includes a dielectric layer and method of making. An array of at least four parallel metal lines is disposed within the dielectric layer, the metal lines having line widths that are substantially equal to or greater than a predetermined minimum line width. Line spacers are disposed between the metal lines, the line spacers having line spacer widths that are substantially equal to or greater than a predetermined minimum line spacer width. An overall cell height of the cell is substantially equal to an integer multiple of a plurality of cell tracks, each cell track being a minimum pitch of the cell. The minimum pitch being defined by the minimum line width plus the minimum line spacer width. The minimum pitch is equal to or less than 36 nm. Not all of the line widths are substantially equal and every other line spacer width is substantially equal (abstract).
The  method of Bouche comprising a bottom layer, wherein the bottom layer is formed of a cross-linked material 104 + 150 (Fig. 3)[0047] The dielectric layer 104 is composed of a dielectric isolation material such as a low K or ultra low K material or various combinations of 
a first middle layer (152 Fig. 3) over the bottom layer 104 + 150; and 
a first top (resist) layer 162 (Fig. 4) [0058] over the first middle layer, wherein the first top layer comprises a photo resist; performing a light-exposure process on the first top layer using a first photo lithography mask first resist layer 162. The 1.sup.st OPL 156 may be deposited through a spin-on process and may be composed of an organic material such as amorphous carbon or similar, [0059] Once the stack 154 is disposed over the first memorization layer 152, an array of first (1.sup.st) mandrels 164 is patterned into the resist layer 162 of the first lithographic stack 154 through well-known lithographic techniques. The 1.sup.st mandrels 164 are formed with a predetermined 1.sup.st mandrel width 166, a 1.sup.st mandrel spacing 168 between consecutive 1.sup.st mandrels 164 and a 1.sup.st mandrel pitch 170; 
after the light-exposure process, removing the first top layer (Fig. 4); 
after the first top layer is removed, partially removing the first middle layer 152 (Fig. 10); 
forming a second middle layer 180 over and in physical contact with the bottom layer 150 (Fig. 12); and 
forming a second top layer 194 (Fig. 13) over the second middle layer, wherein the second top layer comprises an additional photo resist. [0071] Referring to FIG. 13, once the second memorization layer 184 and 2.sup.nd hardmask layer 182 have been disposed over the SOH layer 180 a second lithographic stack (2.sup.nd litho stack) 186 is then disposed onto the 
It is noted that Bouche is silent about using a chemical solution for partial removal of the amorphous silicon first middle layer 152.
Huo teaches [0032] As shown in the cross-sectional view 5A and the top view 5B, the filling layer 3 is selectively etched away, re-exposing the first opening 2T, through the first opening 2T, the second material layers (dummy gate layer) 2B in the stack structure are removed by lateral etching. Firstly, using vertical anisotropic etching process such as RIE or plasma dry etching process (further improving the fluorocarbon ratio in order to etch amorphous silicon and amorphous germanium, or using the oxygen plasma dry etching to remove the filling layer 3 made of amorphous carbon or DLC material), or with respect to the material of the filling layer 3, using etching solution basically or completely incapable of etching layers 2A,2B to remove layer 3 by wet etching (e.g., for layer 3 made of an amorphous silicon material, using TMAH etching solution). Removing the filling layer 3 completely by vertical anisotropic etching process, the wider vertical first openings 2T are re-exposed. Then, using an isotropic dry etching process, removing layers 2B by lateral etching, lateral recesses 2R are leaved between layers 2A. For example, the layers 2B made of silicon nitride are laterally etched by reduced fluorocarbon ratio, or corroded by hot phosphoric acid. Alternatively, when 
In other words Huo teaches amorphous silicon can be vertically etched anisotropically using vertical anisotropic etching process such as RIE or using TMAH etching solution.
The reference of Hou is not relied on to teach the method for manufacturing three-dimensional memory byt Huo is relied on only to teach amorphous silicon can be vertically etched anisotropically using vertical anisotropic etching process such as RIE or using TMAH etching solution.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Bouche by using the vertical anisotropic etching process using TMAH etching solution because Huo teaches equivalence of using vertical anisotropic etching process such as RIE and using TMAH etching solution. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have found it obvious to substitute etching solution for anisotropic etching process such as RIE because Huo teaches equivalence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,916,475 B1) in view of Mizutani et al. (US 2011/0237480 A1).
Chen discloses a mask composite layer and a first tri-layer photoresist are sequentially formed on a target layer. A first etching is performed to the mask composite layer, using the first tri-layer photoresist as a mask, to form at least one first opening in an upper portion of the mask composite layer. The first tri-layer photoresist is removed. A second tri-layer photoresist is formed on the mask composite layer. A second etching is performed to the mask composite layer, using the second tri-layer photoresist as a mask, to form at least one second opening in the upper portion of the mask composite layer. The second tri-layer photoresist is removed. A lower portion of the mask composite layer is patterned by using the upper portion of the mask composite layer as a mask. The target layer is patterned by using the patterned mask composite layer as a mask (abstract).
Chen discloses Referring to FIG. 1B, a mask composite layer 120 and a first tri-layer photoresist 130 are sequentially formed on the dielectric layer 118. The mask composite layer 120 includes, from bottom to top, an amorphous carbon layer 122, a first mask layer 124 and a second mask layer 126. The etching selectivity of the second mask layer 126 is different from that of the first mask layer 124. In this embodiment, the second mask layer 126 includes silicon oxide for providing good adhesion to the first tri-layer photoresist 130, and the first mask layer 124 includes silicon nitride with a different etching selectivity from that of silicon oxide. However, the present invention is not limited thereto. In another embodiment, the second 
The above reads on forming a bottom layer, wherein the bottom layer is formed of a cross-linked organic material; forming a first middle layer over the bottom layer; forming a first top layer over the first middle layer; performing a first light-exposure process and a first development process on the first top layer.
Chen teaches:  Herein, once a problem (e.g. particles, misalignment, dimension variation, machine down etc.) occurs in the second photolithography process, it is required to 
One of ordinary skill in the art would understand that “rework” means that a due to a defect (e.g. particles, misalignment, dimension variation, machine down etc.) discovered during routine inspection of the wafer, the top layers affected by the defect (e.g. particles, misalignment, dimension variation, machine down etc.) need to be removed and replaced by new fresh identical layers in order to avoid discarding the whole wafer including the processed under layers.
 For example if inspection of the top photoresist pattern is performed prior to etching any layer underneath the top photoresist, then the rework involves removing the first photoresist top layer without transferring patterns in the first top layer into the first middle layer; removing an entirety of the first middle layer since the middle layer has been exposed to the development chemistry.
It is noted that Chen is silent about rework using chemical solution comprising quaternary ammonium hydroxide and a quaternary ammonium fluoride.

Mizutani discloses a cleaning method is provided that includes a step of preparing a cleaning composition containing 57 to 95 wt % of (component a) water, 1 to 40 wt % of (component b) a secondary hydroxy group- and/or tertiary hydroxy group-containing hydroxy compound, (component c) an organic acid, and (component d) a quaternary ammonium compound, the composition having a pH of 5 to 10, and a step of removing plasma etching residue formed above a semiconductor substrate by means of the cleaning composition. There are also provided a process for producing a semiconductor device that includes a step of cleaning plasma etching residue formed above a semiconductor substrate using the cleaning method, and a cleaning composition for removing plasma etching residue formed above a semiconductor substrate that contains 57 to 95 wt % of (component a) water, 1 to 40 wt % of (component b) a secondary hydroxy group- and/or tertiary hydroxy group-containing hydroxy compound, (component c) an organic acid, and (component d) a quaternary ammonium compound, the composition having a pH of 5 to 10 (abstract). [0037] The pH of the cleaning composition of the present invention is 5 to 10, preferably 5 to 8.5, and more preferably 6 to 8. When the pH is within the above-mentioned range of numerical values, sufficient removal of photoresist, anti-reflection film, etching residue, and ashing residue can be achieved. By making the pH be in this region, it is possible to completely remove residue when forming a via pattern by plasma etching of silicon oxide and a metal layer. [0033] Examples of the quaternary ammonium compound include a quaternary ammonium hydroxide, a quaternary ammonium fluoride, a quaternary ammonium bromide, a quaternary ammonium iodide, a quaternary 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to perform the rework using a chemical solution comprising quaternary ammonium hydroxide and a quaternary ammonium fluoride because Mizutani teaches thos chemicals are effective in removing a broad range of materials including photoresist.
One of ordinary skill would have been motivated to perform the rework using a chemical solution comprising quaternary ammonium hydroxide and a quaternary ammonium fluoride because such a solution is known to remove photoresist as well as a range of other materials as suggested by Mizutani. 
The bottom layer is inherently exposed to the chemical solution when the two upper layers are removed; 
Chen teaches forming a second middle layer over and contacting the bottom layer; forming a second top layer; and performing an second light-exposure process and a second development process on the second top layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713